Citation Nr: 1453165	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and/or depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a prostatitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Veteran initially filed a claim, in January 1969, for service connection for an "NP (neuropsychiatric ) condition".  At the time of his claim, the Veteran had been diagnosed with a personality disorder, and anxiety reaction with depression.  The RO denied the Veteran's claim finding that he had a personality disorder.  In a February 1971 decision, the Board considered the Veteran's appeal as one for entitlement to service connection for nervousness, which it denied, finding that the Veteran had a personality disability, not aggravated by service.

In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit. 

Based on the foregoing, the Board has restyled the previous issues on appeal (previously claimed as entitlement to service connection for PTSD and entitlement to service connection for depression) into one issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability. 

The issue of entitlement to an increased rating for headaches has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The newly reopened issues of entitlement to service connection for an acquired psychiatric disability and a prostate disability, and the issues of entitlement to service connection for hypertension and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 1969 rating decision, the RO denied the Veteran's claim for a neuropsychiatric disability, diagnosed as an inadequate personality; in a February 1971 decision, the Board denied the Veteran's claim for entitlement to service connection for nervousness, diagnosed as inadequate personality.  

2.  Evidence received since the February 1971 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability. 

3.  In an unappealed July 1969 rating decision, the RO denied the Veteran's claim of entitlement to service connection for prostatitis. 

4.  Evidence received since the July 1969 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for prostatitis. 


CONCLUSIONS OF LAW

1.  Evidence received since the February 1971 Board decision that denied service connection for an acquired psychiatric disability (claimed as nervousness and diagnosed as a personality disorder), which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

2.  Evidence received since the July 1969 RO decision that denied service connection for prostatitis, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in September 2009.  Notice on the evidence necessary to reopen a previously denied claim for an acquired psychiatric disability was not provided; however, as the Board, in the decision below reopens the Veteran's claim, no defect notice can be prejudicial to the Veteran.  

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  At the Board hearing, the Veteran was given an additional 60 days to submit pertinent clinical evidence.

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Board decisions are final on the date stamped on the face of the decision. 38 C.F.R. § 20.1100 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initially, the Board will summarize the Veteran's STRs.  The Veteran's STRs reflect that the Veteran sought treatment on at least 66 occasions in his approximate 19 months of service.  They reflect complaints and/or treatment for sore throats, colds, shoulder pain, headaches, coughs, a sprained wrist, a hurt right ankle, eye trouble, malaise and anorexia, possible bronchitis, nausea, pharyngitis, tonsillitis, leg pain, back pain, nasal congestion, shortness of breath, reaction to a drug, flu syndrome, diarrhea, and vomiting.  They also reflect complaints of, or treatment for, mid substernal chest pain (June 28, 1967), anxiety-tension with some depression, inadequate personality (July 19, 1967), burning during urination (October 16, 1967), cystitis (October 18, 1967), urinary infection (October 25, 1967), burning sensation on penis (November 2, 1967), drip after urination (November 17, 1967), urinary incontinence (November 22, 1967), post void dripping (November 24, 1967), and burning with frequency with urination (January 29, 1968).  

A May 1, 1967 STR reflects that the Veteran wanted to see about a medical discharge.  He reported that he had had 33 broken bones prior to entry into service and is constantly injuring himself.  (His report of medical history for entrance reflects that he reported that he was a bull rider.)

A May 11, 1967 STR reflects that the Veteran reported that he had his first fracture at age 3 and the last one (of 33) approximately 18 months earlier, or in approximately 1965 or 1966.  Examination of the Veteran in May 1967 was unremarkable.  The Veteran was admitted to the hospital and had normal laboratory results and x-rays.  The clinicians found that the Veteran did not have metabolic bone disease.  

A May 1967 STR for the Veteran's hospitalization from May 2 to May 11, 1967 reflects that the Veteran was admitted because he desired a medical discharge from the service because of reported repeated fractures.

A June 22, 1967 STR reflects that the Veteran was seen for headaches.  A lengthy review of symptoms reflects he stated that he voided 40 times day, bruises easily, has occasional nocturnal leg cramps, uses a great deal of salt in his diet, drinks one to two quarts of water every evening, has frequent headaches which can last for weeks, has had sore throats, and had been weak and tired for two months.   Upon clinical examination, his affect was somewhat flattened and there was little emotion displayed throughout the entire interview and examination.  His blood pressure was 115/75 and did not change significantly with position change.  During his stay from June 22 through June 27, 1967, the Veteran had little interaction with the other patients on the ward, even though he was given full freedom, but preferred to remain by himself.  He had frequent phone calls to his girlfriend.  The Veteran was diagnosed with headaches of unknown etiology and suspected depression.  The clinical stated, in pertinent part, as follows:

It is felt that this patient has some depressive component to his illness but has no evident organic disease at this time.  No further evaluation of his physical status is planned.  An attempt to obtain psychiatric consultation is made . . .

A June 1967 STR reflects that the Veteran was somewhat anxious and "definitely exhibits somatic preoccupation."  He was diagnosed with inadequate personality with somatic preoccupation, and recommended for separation from service. 

The Veteran's February 1968 report of medical examination reflects that the Veteran had a personality disorder.  

Whether new and Material evidence has been received to reopen a claim for service connection for acquired psychiatric disability

Historically, in a July 1969 decision, the RO found no evidence of an acquired psychiatric disorder and denied the Veteran's claim for a neuropsychiatric (NP) disability.  In a February 1971 decision, the Board denied the Veteran's claim for entitlement to service connection for nervousness.  

Evidence of record at time of last final denial in 1971

As noted above, the Veteran's STRs reflect that that he sought treatment on numerous occasions for a variety of complaints.  June and July 1967 STRs reflect that the Veteran was somewhat anxious and depressed; he was diagnosed with inadequate personality with somatic preoccupation.  The Veteran's February 1968 report of medical examination reflects that the Veteran had a personality disorder.  

The Veteran was discharged AFM (Air Force Manual) 39-12, para 2-4b, Section A, chapter 3 for unsuitability.

April 1969 reply correspondence from the Director, VA Center, Temple, Texas reflects that the Veteran was "primarily hospitalized here for an orthopedic condition.  The diagnosis of anxiety reaction with depression was given after psychological testing.  A complete psychiatric evaluation was not made."  It further reflects that the interests of the Veteran would best be served by psychiatric specialist at the VA hospital, Waco, Texas. 

An Admission Examination and Final Summary report reflects that the Veteran was hospitalized from June 6, 1969 through July 3, 1969.  The Veteran reported nervousness.  Upon examination, it was noted, in pertinent part, as follows:

[h]is bounds of reality are not all that they should be but his main problem is a lack of motivation.  In spite of the psychological test, we see no evidence of a psychosis and no evidence of schizophrenia.  We will admit there are some schizoid features but this area is most demonstrated by poor motivation.  In my opinion, this patient has never learned to work or never matured enough to assume the responsibilities of an adult.  The previous diagnosis of inadequate personality is certainly the most appropriate one in this case.  As admitted previously, there are some schizoid features but we do not think this patient has had a psychotic break and there certainly is no evidence of frank schizophrenia at this time.  Patient has a tendency to somatize his inadequacies.  The diagnosis of Inadequate personality will be offered.

In a statement received by VA in October 1970, the Veteran asserted that after having his ankle put in a cast, his first sergeant was "yelling and hollering about him being AWOL".  The Veteran asserted that he started "worrying right there about everything".  The Veteran further asserted that the first sergeant started hounding and cursing at him "all the time".  He also asserted that he was worried about being AWOL after apparently waiting for orders that his first sergeant had never mailed to him.  He reported that he was scared people will make fun of him or holler at him if he does anything wrong; he reported that he was never this way before he met the first sergeant and it has ruined his life.


Evidence since the last final denial

The Veteran now contends that he has an acquired psychiatric disability related to service when he was threatened by a superior who placed a gun in the Veteran's mouth.  In sum, he contends that he discovered that cargo which he was handling was contraband (e.g. WWII Navy instruments melted down for silver, counterfeit money, weapons being sent to other countries).  He further contends that he witnessed a superior stealing from the contraband, and that he, the Veteran, wanted no part of dealing with contraband.  The Veteran stated that he reported the illegal activity to CID (Criminal Investigation Division), which began to investigate, and that his superior (Sergeant Minard) put a gun in the Veteran's mouth and threatened to kill him if he told anyone.  (See DRO hearing, pages 5 and 18-20.)  

The Veteran has given conflicting statements as to having had VA in-patient hospitalization for three months.  He has stated that this was in 1968 or 1969; however, he has also stated that it was in 1977.  

VA clinical records reflect that the Veteran had negative depression and/or PTSD screenings on several occasions (February 2004, September 2004, January 2006, February 2007, March 2008,  January 2009, and December 2009.)  

A February 2010 VA examination report reflects that the Veteran has a diagnosis of personality disorder with paranoid features (by history).  Additional VA clinical records reflect diagnoses of depression and anxiety (e.g. August 2010, October 2010), mood disorder (September 2012), and that the Veteran had begun attending PTSD group meetings. 

Old and new evidence of record considered as a whole

The Veteran's claim was denied in 1971 because his mental disability was found to be a personality disorder, for which service connection is not warranted.  The record now contains additional diagnosis of depression, anxiety, and mood disorder, and the Veteran's statements that he has PTSD and an alleged stressor in service.  For purposes of reopening a claim, the credibility of statements is presumed.  Given the low threshold for reopening a claim as noted in Shade v. Shinseki, 24 Vet.App. 110 (2010), the Board finds that new and material evidence has been received. 

Whether new and material evidence has been received to reopen a
 claim of entitlement to service connection for a prostate
 disability (infection of the prostate gland)

Historically in a July 1969 rating decision, the RO denied the Veteran's claim for entitlement to service connection for prostatitis.  The Veteran did not appeal the decision and it became final.   

Evidence of record at time of last final denial in 1969

As noted above, the Veteran's STRs reflect that he was seen on several occasions in October 1967, November 1967, and January 1968 for burning during urination, cystitis, urinary incontinence and/or post voiding drip.  The Veteran's February 1968 report of medical examination for discharge purposes reflects that his G-U system was normal. 

The Veteran's February 1968 report of medical history for discharge purposes reflects that he had a history of prostatitis in January 1968, had been treated with TTC and had responded well with no complications or sequalae.

A VA Form 10-1000 (Hospital Summary) reflects that the Veteran was hospitalized for 44 days from January 1969 to March 1969 for an unrelated condition.  The record reflects that the Veteran was seen by the urological department.  It was their impression he had "no prostatic disease."

Evidence since the last final denial

VA records March 2009 reflect that the Veteran's right kidney appears 2-3 cm smaller than the left and is ectopic.

An August 2009 VA examination report reflects that the Veteran had renal artery stenosis, and a remote history of prostatitis. (Prostatitis is swelling and inflammation of the prostate gland.)  The examiner noted that the Veteran's current renal artery stenosis is not caused by or a result of his urinary incontinence/ptosis of the kidney diagnosed in service.  The clinician stated that there is no nexus of renal artery stenosis and the urinary incontinence with the medical connection of prostatitis while in service.  

A March 2010 VA clinical record reflects that the Veteran had no urinary symptoms and no uremic symptoms.

The Veteran testified at the April 2012 DRO hearing, that he has a kidney problem related to his urinary problems.  He also stated that he had urinary incontinence in service.  He stated that "I started having it when I was in service, and I've had it my whole life."

The Veteran testified at the August 2014 Board hearing that "every time I urinate, I got to do right now, I burn real bad and I drip all the time. I have to change my underwear about twice.  I've done that ever since the service."  He also testified that he was seen in 1972 for prostatitis in Buffalo.

Old and new evidence of record considered as a whole

The Veteran's claim was denied in 1969 because there was no evidence of a current disability or a chronic disability since service.  The record now contains the Veteran's statements of a chronic disability.  For purposes of reopening a claim, the credibility of statements is presumed.  Given the low threshold for reopening a claim as noted in Shade v. Shinseki, 24 Vet.App. 110 (2010), the Board finds that new and material evidence has been received. 



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability; the appeal is allowed to this extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for a prostate disability; the appeal is allowed to this extent.


REMAND

Acquired Psychiatric Disability

The Veteran has stated that he reported the illegal activity which preceded the alleged stressor to CID, which began to investigate.  CID records are not associated with the claims file but, if there are such, they may substantiate the Veteran's alleged stressor.  

Also as noted above, the Veteran has given conflicting statements as to having had VA in-patient hospitalization for three months.  He has stated, at one point, that this was in 1977.  Therefore, VA should attempt to obtain 1977 VAMC records for the Veteran.

Thereafter, if, additional pertinent acquired psychiatric disability treatment records and/or CID records are associated with the claims file, a supplemental medical opinion may be useful to the Board. 

Prostatitis

The Veteran testified at the August 2014 Board hearing that he was seen in 1972 for prostatitis in Buffalo.  Such records are not associated with the claims file.

An August 2009 VA examiner opined that the there is no nexus of renal artery stenosis and the urinary incontinence with the medical connection of prostatitis while in service.  The examiner did not provide an opinion as to whether the Veteran has had a current diagnosis of prostatitis, during his claim, which is causally related to service, or whether he has any residuals of the prostatitis noted in service.  Such an opinion would be useful to the Board.

Hypertension and Heart Disease

The Veteran's STRs are negative for hypertension or heart disease.  His July 1966 report of medical history reflects that he denied high or low blood pressure, or palpations of the heart.  He reported that he had previously had pain or pressure in the chest.  It was noted that he had "occasional" pain in the chest.  The Veteran's July 1966 report of medical examination for enlistment purposes reflects that his heart and vascular system was normal.  

While in service, the Veteran sought treatment on at least 66 occasions in his approximate 19 months of service.  The May 1967 STR for the Veteran's hospitalization from May 2 to May 11, 1967 for an unrelated condition notes that upon examination, his heart has a regular rhythm with no murmur.  A June 22, 1967 STR reflects that the Veteran was seen for headaches.  Upon clinical examination, his blood pressure was 115/75.  A June 28, 1967 STR which reflects that the Veteran complained of mid substernal chest pain.  An August 28, 1967 STR reflects complaints of chest pain over sternum.  

The Veteran's February 1968 report of medical history for discharge purposes reflects the he reported pain or pressure in the chest.  The Veteran's February 1968 report of medical examination reflects that the Veteran had a normal heart and vascular system.  

An Admission examination and Final Summary reflects that the Veteran was hospitalized from June 6, 1969 through July 3, 1969.  A physical examination report reflects that the Veteran's blood pressure was 100/70.  His heart sounds were full and regular.  His peripheral arteries are soft and elastic.  There are no varicosities.  The Veteran reported that his birth and early development were considered normal.  

SSA records reflect that the Veteran's disability began in March 2009.  His primary diagnosis was coronary artery disease (CAD).  His secondary diagnosis was malignant hypertension.  The Veteran reported that he had a fissure across his heart when he was 90 days old or less. (See Form SSA-3373-BK)

SSA records reflect that he had a cardiac catherization in 1998 which revealed a completely occluded RCA supplies by collateral flow.  He was hospitalized from April 14 to April 16, 2008 for unstable angina and malignant hypertension, and was noted to have a history of an inferior wall infarction.  A May 2008 WACO Gastroenterology Associates record reflects that the Veteran had coronary stent placements five weeks early. 

After service, the Veteran was employed as a heavy machine operator in a coal mine from 1986 to 2009.  He reported that he had to put chock blocks under his wheels every time he stopped, and that each weighed 50 pound.  He also reported that he had to lift hoses and equipment.

A March 2009 nephrology record reflects that the Veteran had hypertension for about 6 years. 

June 2009 correspondence from Dr. J. Garrido reflects, in pertinent part, the following.

I have been [the Veteran's] cardiologist since 1999. [The Veteran]'s condition has been exacerbated by severe disease of his coronary artery system.  Some of the vessels are not amenable to surgical or angioplasty treatment.  The patient suffers from significant angina pectoris on a frequent basis, and also uncontrolled hypertension.

The Veteran testified that he had a heart attack as a baby, and a heart attack in service.  He testified that he has been told that he had a heart defect, a fissure, within 30 days after he was born.  The Veteran has asserted that he saw a doctor in Buffalo for his heart/chest pain in 1968 or 1969 and that he had a heart attack in 1998.  

In September 2014 correspondence from Dr. Charles Shultz III, stated as follows:

Viewing [the Veteran's] medical service records it is more likely than not to have aggravated his preexisting condition of the heart from any and all physical exercise such as forced hikes, combat training and daily work outs. 

Dr. Schultz did not provide evidence as to what "preexisting condition" the Veteran had prior to service, or indicate that he reviewed the Veteran's STRs.  In addition, his statement that "any and all physical exercise" more likely than not aggravated the Veteran's preexisting heart condition is not supported by the STRs which do not reflect a heart disability in the Veteran's more than a year and half of service, although the Veteran sought treatment on average of once every one and half weeks for other complaints.  In addition, it does not discuss whether the a heart condition was chronically aggravated or merely caused a flare-up, and does not discuss the Veteran's post service extensive employment history in manual labor, or history of smoking.  Nonetheless, the doctor's statement is sufficient to warrant a VA examination.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received heart, hypertension, prostate, and/or acquired psychiatric treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include: a.)  a doctor in 1968 and/or 1969 in Buffalo; b.) Dr. J. Garrido from 1999 to present; and c.) 1972 treatment for prostatitis. 

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records, to include 1977 VAMC Waco, and Temple, Texas mental health records.  If no such records are available, associate a formal finding of unavailability with the claims file.

2.  Contact the appropriate authorities and attempt to obtain CID records for January 1967 to March 1968 at Fort McCoy, Florida with regard to allegations of smuggling contraband, with the Veteran as a witness, informant, or complainant and the alleged criminal subject as First Sergeant Minard.

3.  Thereafter, if, additional pertinent acquired psychiatric disability treatment records and/or CID records are associated with the claims file, obtain a supplemental opinion.  The clinician should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, service.  The clinician should consider the entire claims file, to include: a.) June and July 1967 STRs; b.) the Veteran's approximately 66 dates of physical complaints and/or treatment in his 19 months of service; c.) the May 1967 STR which reflects that the Veteran wanted a medical discharge; d.) the Veteran's February 1968 report of medical examination; e.) the Admission Examination and Final Summary report regarding the Veteran's hospitalization and examination from June 6, 1969 through July 3, 1969; f.) the Veteran's 1970 statement that he was yelled at by his first sergeant for going AWOL; g.) any confirmed stressor; h.) the negative VA depression and/or PTSD screenings (e.g. February 2004, September 2004, January 2006, February 2007, March 2008,  January 2009, and December 2009); i.) the February 2010 VA examination report; and j.) the VA clinical records which reflect diagnoses of personality disorder with paranoid features (by history), depression, anxiety, mood disorder.  

If an adequate clinical opinion cannot be provided without another VA examination, schedule the Veteran for such.  

Any clinical opinion should be accompanied by an adequate rationale.

4.  Obtain a clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has prostatitis and/or residuals of prostatitis casually related to, or aggravated by, active service.  The clinician should consider the entire claims file, to include: a.) the October 1967, November 1967, and January 1968 STRs; b.) the Veteran's February 1968 report of medical history for discharge purposes which reflects that he had a history of prostatitis in January 1968, had been treated with TTC and responded well with no complications or sequalae; c.) the VA Form 10-1000 (Hospital Summary) for the Veteran's hospitalization for 44 days from January 1969 to March 1969 which reflects no prostatic disease; and d.) the 2009 records which reflect that the Veteran has renal artery stenosis.

5.  Obtain a clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has hypertension and/or a heart disability causally related to, or aggravated by, active service.  The clinician should consider the entire claims file, to include: a.) the Veteran's STRs which reflect approximately 66 dates of physical complaints and/or treatment in his 19 months of service for a variety of conditions; b.) the May 1967 STR for his hospitalization from May 2 to May 11, 1967 which notes that his heart has a regular rhythm with no murmur; c.) the June 22, 1967 STR which reflects a blood pressure of 115/75; d.) the Veteran's blood pressure upon service entrance of 120/80; e.) the Veteran's blood pressure upon service separation of 118/70; f.) the June 28, 1967 STR which reflects that the Veteran complained of mid substernal chest pain; g.) the August 28, 1967 STR which reflects complaints of chest pain over sternum; h.) the hospitalization report from June 6, 1969 through July 3, 1969 which reflects his blood pressure of 100/70; i.) private records which reflect a cardiac catherization in 1998; j.) records which reflect malignant hypertension, coronary artery disease, angina, and GERD; k.) the Veteran's post service employment in manual labor (See SSA records) .  

If an adequate clinical opinion cannot be provided without a VA examination, schedule the Veteran for such.  

Any clinical opinion should be accompanied by an adequate rationale.

6.  Thereafter, readjudicate the issues on appeal with consideration of all additional evidence received since issuance of the February 2013 Supplemental Statement of the.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


